In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0225V
                                      Filed: July 20, 2017
                                          Unpublished

****************************
NATHALIE COLLADO,                       *
                                        *
                   Petitioner,          *     Ruling on Entitlement; Concession;
v.                                      *     Causation-in-Fact; Influenza (Flu)
                                        *     Vaccine; Shoulder Injury Related to
SECRETARY OF HEALTH                     *     Administration (SIRVA);
AND HUMAN SERVICES,                     *     Special Processing Unit (SPU)
                                        *
                   Respondent.          *
                                        *
****************************
Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 16, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries caused in fact
by the influenza vaccination she received on October 22, 2015. Petition at 1, ¶¶ 2, 13.
Petitioner further alleges that she received the vaccination in the United States, has
suffered the residual effects of her injury for more than six months, and that neither she
nor any other party has filed an action or received compensation for her injury alleged
as vaccine caused. Id. at ¶¶ 2, 13-15. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On July 17, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “has concluded that petitioner’s alleged injury is consistent with

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
SIRVA . . . caused-in-fact by the flu vaccination she received on October 22, 2015.” Id.
at 2. Respondent further indicates that “based on the current record, petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id. at 3.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2